Title: From George Washington to Rochambeau, 28 April 1788
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon April 28th 1788

I have Just received the letter which you did me the honor to write to me on the 18th of January; and am sorry to learn that the Count de Grasse, our gallant coadjutor in the capture of Cornwallis, is no more. yet his death is not, perhaps, so much to be deplored as his latter days were to be pitied. It seemed as if an unfortunate and unrelenting destiny pursued him, to distroy the enjoyment of all earthly comfort. For the disastrous battle of the 19th of April, the loss of the favor of his king and the subsequent connection in marriage with an unworthy woman, were sufficient to have made him weary of the burden of life, your goodness, indeavouring to sweeten its passage, was truly commendable; however it might have been Marred by his own impetuosity. But his frailties should now be buried in his grave with him, while his name will be long deservedly dear to this Country, on account of his, successful co-operation in the gloreious campaign of 1781. the Cincinati in some of the States have gone into mourning for him.
Altho’ your nation and England have avoided, from prudential motives, going into a war, yet, I fancy, their affections have

not been much encreased by the affair in Holland. The feeling occasioned to France by the interference of Prussia and Britain, may not pass away altogether without consequences. I wish, indeed, the affairs of France to be on a footing which would enable her to be the arbiter of peace to the neighbouring nations. The poor Dutch Patriots seem, by some means or another, to have been left sadly in the lurch and to be reduced to a most humiliating condition. And as if the two Powers, who reinstat’d the Stadt-Holder, had not done enough to set the middle nations together by the ears; they have embroiled, forsooth, all the north of Europe by bringing the Turks into hostility with the two Imperial Courts. Should France Join with the latter, or even should she continue neuter, I can scarcely conceive that the Ottomans will be permitted to hold any of their possessions in Europe. The torch of hostility, being once kindled, commonly spreads apace; but it is beyond my prescience to fortell how far this flame will extend itself, before it shall be entirely extinguished.
Here, in America, we have not much news worth the trouble of communicating to you, my dear Count, Though I know what is to ourselves often [a] matter of indifference, is to our friends at a distance a subject of curiosity. For that reason, I will subjoin, in one word, a State of affairs on this side of the water. All the public attention has been, for many months past, engrossed by [the] new Constitution. It has met with some opposition from men of abilities, but it has been much more ably advocated. Six States, that is to say, those of Massachusetts, Connecticut, Jersey, Pennsylvania, Delaware and Georgia have accepted it. The opinion is that Maryland and South Carolina will soon do the same. One more State, only, will be wanting to put Government into execution. And as the other Convention[s] are to meet early in the summer, we hope for the best.
As t[o] the intimation which your partiality for me has prompted you to make on my behalf: I need only say that every body knows that private life is my decided choice in preferrence to any thing the world can bestow. I am &c.

Go. Washington

